Citation Nr: 1647099	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a testicle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Regional Office (RO) in Philadelphia, Pennsylvania. In July 2014, the Board remanded the appeal for further development.

The Veteran testified before the undersigned at a May 2013 Board hearing; a transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this issue previously to identify any current condition related to the right testicle, and to obtain a medical opinion as to whether any condition was related to an event or injury in service. While VA provided an examination in September 2014 which adequately diagnosed the Veteran with erectile dysfunction, the associated medical nexus opinion is inadequate, in that it is not supported by a sufficient rationale. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate). 

Specifically, the Board instructed that "[i]f the examiner cannot provide an opinion without resorting to speculation, he or she should indicate this and explain why," and that the opinion "should address whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided." The examiner only indicated that "the cause of the [erectile dysfunction] is not clear" and that "he does not have hypertension, smoking, prior genitourinary trauma, or operations." The examiner neither explained how the lack of certain factors prevented him from providing a non-speculative opinion, nor identified any information that would allow for a non-speculative opinion. See See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).
 
The Board also notes that a September 2015 decision by the RO granted the Veteran service connection for posttraumatic stress disorder (PTSD). Recognizing that the relationship between psychological factors and erectile dysfunction is within the ken of the average layperson, c.f. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007), and in light of the fact that the Board is remanding the matter for a new medical opinion, the Board finds that obtaining an opinion as to whether the Veteran's erectile dysfunction may be related to his psychiatric disability is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the September 2014 examination, if he is available to VA. If he is unavailable, a similarly qualified physician should provide the requested opinion. 

The examiner should review the entire record, including the September 2014 examination report, and should note that review in his ensuing report. Thereafter, the examiner is to provide fully-supported opinions as to the following:

a) Is it at least as likely as not* (a 50 percent probability or greater) that the Veteran's erectile dysfunction began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service?  
	
*In reaching a conclusion, the examiner should note the Veteran's credible reports of an in-service testicular abscess. See May 2013 Hearing Transcript at 11-14 (in the Virtual VA record) for a complete description.

b) If the answer to a) is negative, is it at least as likely as not (a 50 percent probability or greater) that Veteran's erectile dysfunction disorder is (1) causally related to, or (2) aggravated beyond the normal course of the condition by, his service-connected PTSD disability?

The ensuing opinion should be prepared and associated with the Veteran's claims file. A complete rationale must be provided for all opinions rendered including identifying the facts considered, any research conducted, any the potential causes considered whether related to service or not.  If the clinician cannot provide any requested opinion without resorting to speculation, he should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, and should identify whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided.

2. Then, the AOJ should readjudicate the claim on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

